                    Case 1:18-cv-12499-FDS Document 1 Filed 12/04/18 Page 1 of 7



                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS


CASHMAN DREDGING AND MARINE                                )
CONTRACTING, CO., LLC,                                     )
         Plaintiff,                                        )
                                                           )
vs.                                                        )      CIVIL ACTION NO.
                                                           )
                                                           )
TUG SQUARE DEAL, and its engines, tackles,                 )
apparel, appurtenances, etc., in rem; BARGE                )
AGNES, and its engines, tackles, apparel,                  )
appurtenances, etc., in rem; and DUMP SCOW                 )
TMC 140, and its engines, tackles, apparel,                )
appurtenances, etc., in rem,                               )
               Defendants.                                 )

                                         VERIFIED COMPLAINT

               NOW COMES, Plaintiff, Cashman Dredging and Marine Contracting, Co., LLC,

(“Plaintiff” or “Cashman”), by its and through its attorneys, and alleges as follows in support of

its Verified Complaint against Defendants, TUG SQUARE DEAL, and its engines, tackles,

apparel, appurtenances, etc., in rem (the “SQUARE DEAL”), BARGE AGNES, and its engines,

tackles, apparel, appurtenances, etc., in rem (the “AGNES”), and DUMP SCOW TMC 140, and

its engines, tackles, apparel, appurtenances, etc., in rem (the “TMC 140”) (collectively, the

“Defendants”):

                                       JURISDICTION AND VENUE

               1)      This is a case of admiralty and maritime jurisdiction within the meaning of Rule

9(h) of the Federal Rules of Civil Procedure.

               2)      This matter is a civil case to recover an award related to salvage services that

Cashman provided to SQUARE DEAL, AGNES, and TMC 140 that is within the admiralty

jurisdiction of this Court pursuant to 28 U.S.C. § 1333.

{W7004599.1}                                           1
                    Case 1:18-cv-12499-FDS Document 1 Filed 12/04/18 Page 2 of 7



               3)      Plaintiff seeks jurisdiction over the in rem Defendants by arrest pursuant to Rule C

of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions of the

Federal Rules of Civil Procedure (the “Supplemental Rules”).

               4)      Venue is proper in the District of Massachusetts under 28 U.S.C. § 1391(b), Rule

(C)(2)(c) of the Supplemental Rules, and general maritime law.

                                                   PARTIES

               5)      Plaintiff is a Massachusetts limited liability company, with a principal place of

business at 549 South Street, in Quincy, Massachusetts.

               6)      Upon information and belief, the SQUARE DEAL is a tugboat that is used for

commercial purposes and documented under the law of the United States.

               7)      Upon information and belief, the BARGE AGNES is a barge that is used for

commercial purposes.

               8)      Upon information and belief, the TMC 140 is a dump scow that is used for

commercial purposes.

                                         FACTUAL ALLEGATIONS

               9)      Cashman is a marine construction company.

               10)     At all relevant times, Cashman operated the TUG SMITH PREDATOR, its

engines, tackle, apparel, appurtenances, etc. (the “SMITH PREDATOR”), a tug boat that is

currently used for commercial purposes.

               11)     At all relevant times, Cashman operated the TUG KENDALL HERBERT, its

engines, tackle, apparel, appurtenances, etc. (the “KENDALL HERBERT”), a tug boat that is

currently used for commercial purposes.




{W7004599.1}                                            2
                 Case 1:18-cv-12499-FDS Document 1 Filed 12/04/18 Page 3 of 7



               12)   Upon information and belief, at all relevant times, US Northeast Dredge and Marine

LLC (“NE Dredging”) operated the TUG BIG JAKE, its engines, tackle, apparel, appurtenances,

etc. (the “BIG JAKE”), a tug boat that is currently used for commercial purposes.

               13)   On December 2, 2018, the BIG JAKE was towing the SQUARE DEAL, the

AGNES, the TMC 140, a second barge carrying dredging equipment (the “Second Barge”), a crane

barge (“Crane Barge”) and a 26 foot tugboat (“26 Tug”) in or around the navigable waters off Hull,

Massachusetts. Hereafter, the SQUARE DEAL, the AGNES, the TMC 140, the Second Barge,

the Crane Barge and the 26 Tug are collectively referred to as the “Towed Vessels.” During the

tow, the BIG JAKE lost control of the Towed Vessels and the flotilla of Towed Vessels broke

free from the BIG JAKE and each other and were set adrift without power or steerage.

               14)   The BIG JAKE was able to regain control over the Crane Barge and towed it to

safety. However, the BIG JAKE was unable to regain control over the SQUARE DEAL, AGNES,

TMC 140, the Second Barge or the 26 Tug due to the rough sea and weather conditions.

               15)   The SQUARE DEAL, AGNES, TMC 140, the 26 Tug and the Second Barge were

adrift without power or steerage, and left in a state of distress and peril.

               16)   Cashman learned that the Towed Vessels were adrift and in peril from marine radio

communications and voluntarily dispatched the SMITH PREDATOR to assist after speaking with

NE Dredging and the United States Coast Guard.

               17)   The SMITH PREDATOR arrived at the location of the SQUARE DEAL and TMC

140 on the afternoon of December 2, 2018, where the SQUARE DEAL and TMC 140 remained

in peril and at risk of total loss.

               18)   SMITH PREDATOR salvaged and towed the SQUARE DEAL and TMC 140 to

safety in Hull, Massachusetts.



{W7004599.1}                                         3
                 Case 1:18-cv-12499-FDS Document 1 Filed 12/04/18 Page 4 of 7



               19)   The Captain of the BIG JAKE requested that the SMITH PREDATOR return to

assist with the AGNES, the Second Barge and the 26 Tug because those vessels were drifting

without power and steerage.

               20)   Cashman dispatched the KENDAL HERBERT to assist with the AGNES, the

Second Barge and the 26 Tug.

               21)   Upon arriving at the location of the AGNES and the Second Barge, the KENDAL

HERBERT observed that the AGNES and the Second Barge remained in peril and at risk of total

loss, and that the Second Barge was capsized and sinking.

               22)   The Capsized Barge was unable to be saved and ultimately sank. Upon information

and belief, the 26 Tug sank as well. However, the KENDAL HERBRET salvaged and towed the

AGNES to safety in Hull, Massachusetts.

                                                 COUNT I
                                                SALVAGE

               23)   Plaintiff hereby incorporates each and every allegation of the preceding paragraphs

are though fully set forth herein.

               24)   The SQUARE DEAL, AGNES, and TMC 140 were in marine distress and peril

when the SQUARE DEAL, AGNES, and TMC 140 broke free from BIG JAKE.

               25)   Occupants of the SMITH PREDATOR and KENDAL HERBERT and nearby

vessels and their occupants were placed in extreme danger because the BIG JAKE could not regain

control of the SQUARE DEAL, AGNES, and/or the TMC 140 and the other Towed Vessels.

               26)   Cashman voluntarily rendered services to assist and salvage the SQUARE DEAL,

AGNES, and TMC 140 from their states of distress and peril.

               27)   Cashman was not required to assist or salvage the BIG JAKE, SQUARE DEAL,

AGNES, and/or TMC 140 due to a legal duty or a contract to provide services.

{W7004599.1}                                          4
                    Case 1:18-cv-12499-FDS Document 1 Filed 12/04/18 Page 5 of 7



               28)     Cashman’s efforts to render assistance to and salvage the SQUARE DEAL,

AGNES, and/or TMC 140 were successful in whole or in part.

               29)     As a result of Cashman’s successful efforts and services, Cashman is entitled to an

award for the salvage services rendered.

               30)     SQUARE DEAL, AGNES, TMC 140 and/or its owners have refused or failed to

make any payment to Cashman for its salvage services.

                                           COUNT II
                                  ENFORCEMENT OF MARITIME LIEN

               31)     Cashman hereby incorporates each and every allegation of the preceding

paragraphs are though fully set forth herein.

               32)     Cashman has a preferred maritime lien against the SQUARE DEAL, ANGES, and

TMC 140 pursuant to 46 U.S.C. § 31301 et seq. and general maritime law as a result of the salvage

services that Cashman performed and is entitled to enforce and foreclose on liens.

               33)     Cashman is entitled to an Order arresting the SQUARE DEAL, AGNES, and TMC

140 pursuant to Rule C of the Supplemental Rules, to be held by the United States Marshal for the

District of Massachusetts for safekeeping until such time they are sold to satisfy Plaintiff’s

maritime lien for salvage services.

               WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

               A.      Issue a warrant for in rem process, according to the practice of this Honorable Court

in matters of admiralty and maritime jurisdiction, against the whole of the SQUARE DEAL,

AGNES, and TMC 140, pursuant to Rule C of the Supplemental Rules;

               B.      Order that all persons or entities having or claiming any interests in the SQUARE

DEAL, AGNES, and TMC 140 be cited to appear and answer under oath;

               C.      That Plaintiff be awarded monetary damages in an amount to be proven at trial;

{W7004599.1}                                             5
                    Case 1:18-cv-12499-FDS Document 1 Filed 12/04/18 Page 6 of 7



               D.      That this Court award Plaintiff reasonable costs and attorneys’ fees; and

               E.      All further relief that this Honorable Court deems just and necessary.


                                                     Respectfully submitted,

                                                     CASHMAN DREDGING AND MARINE
                                                     CONTRACTING, CO., LLC,

                                                     By its Attorneys,


                                                     /s/ Michael J. Daly____________________
                                                     Michael J. Daly, Esq. (#655838)
                                                     Nicole M. Matteo, Esq. (#693553)
                                                     PIERCE ATWOOD LLP
                                                     One Financial Plaza, Suite 2600
                                                     Providence, RI 02903
                                                     Ph: (401) 490-3424
                                                     Fax: (401) 588-5166
                                                     mdaly@piereatwood.com
                                                     nmatteo@pierceatwood.com


Dated: December 4, 2018




{W7004599.1}                                            6
Case 1:18-cv-12499-FDS Document 1 Filed 12/04/18 Page 7 of 7
